Citation Nr: 0918894	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-22 891A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from January 1952 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

A Video Conference hearing was held before the undersigned 
Veterans Law Judge in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

At his February 2009 Video Conference hearing before the 
Board, the Veteran contended that he noticed hearing loss 
beginning soon after his service.  The Veteran provided post-
service employment records reflecting diminished hearing as 
early as 1970.  Records of the Veteran's employment 
audiologic examinations from 1970 to 1991 had not yet been 
submitted or identified by the Veteran when VA audiologic 
examination was conducted in 2007.  The Veteran's claim 
should be afforded review, in light of the additional 
evidence, by the examiner who conducted the VA examination, 
or by a reviewer who is a specialist in diagnosis and 
etiology of disorders involving loss of hearing.  An Addendum 
to the prior medical opinion, or a new medical opinion which 
considered the additional relevant information, should be 
obtained.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Afford the Veteran an opportunity to 
identify any evidence proximate to his 
service discharge in 1955, especially 
evidence during the period from 1955 to 
1970, that might substantiate his claim.  

2.  Obtain the Veteran's recent VA 
audiologic treatment records from April 
2007 to the present.  

3.  The Veteran should identify any non-VA 
audiologic treatment from April 2007 to 
the present.  Identified non-VA records 
should be requested and associated with 
the claims file.  

4.  After completion of the development 
directed above, the RO should review the 
claims files to determine whether any 
other development is required. 

5.  When all directed development has been 
conducted and the records associated with 
the claims file, the Veteran's claims file 
should be returned to the VA examiner who 
conducted the April 2007 VA examination, 
if this examiner is available.  The 
examiner is asked to provide an Addendum 
which reviews the reports of private 
audiologic examinations conducted by the 
Veteran's employer from 1970 to 1991, as 
well as the report of the 2007 she 
previously prepared.  The examiner should 
be asked to provide an addendum stating 
whether this additional evidence provides 
an objective basis for determining whether 
the Veteran's current hearing loss results 
from exposure to hazardous level of noise 
in service.  If so, the examiner should be 
asked to provide an opinion in the 
addendum as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
possibility), or whether it is less than 
50 percent likely, that the Veteran's 
current hearing loss is etiologically 
related to noise exposures in service.  An 
explanation as to the medical rationale 
for any finding must accompany the 
opinion.  

If the same examiner is not available, the 
Veteran should be afforded VA examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder, 
including the report of the April 2007 VA 
examination and the reports of audiologic 
examinations provided by the Veteran's 
employer from 1970 through 1991, have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and addressed in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
possibility), or whether it is less than 
50 percent likely, that the Veteran's 
current hearing loss is etiologically 
related to noise exposures in service.  An 
explanation as to the medical rationale 
for any finding must accompany the 
opinion.  

6.  Thereafter, the claim on appeal should 
be readjudicated.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and his representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




